RICHARDSON, Chief Judge.
This was an action for conversion of personal property. After a jury trial, plaintiff, appellant here, was awarded damages. Thereafter, upon motion seasonably filed by defendant, the court granted a new trial; whereupon plaintiff appealed, claiming that the allowance of the motion was an abuse of judicial discretion.
At this stage of the case an appeal will not lie. Our jurisdiction is defined by the Act of April 1, 1942,1 authorizing appeals from “any final order or judgment.” Interlocutory orders may not be appealed unless “the possession of property is changed or affected.” Under the rules of the trial court a judgment is not entered on the verdict of a jury until after expiration of the time for filing a motion for new trial, or, if such a motion is seasonably filed, until after its disposition. Where, as here, the motion was filed and granted, judgment will not be entered until after a new trial is had. Until then “there is no final judgment from which an appeal lies.”2
Except in a few jurisdictions where the right of appeal has been extended by statute, the courts have adhered to this rule with substantial uniformity.3
Appeal dismissed.
CAYTON, Associate Judge, concurs in the result.

 Code 1940, § 11 — 772.


 East Erie Commercial R. Co. v. Denial, 3 Cir., 66 F.2d 555, 556.


 Cassin v. Ewald, 271 Ky. 595, 112 S.W.2d 1000; Cook Coffee Co. v. Ewell, 128 N.J.L. 210, 24 A.2d 572; Fisk v. Henarie, 15 Or. 89, 13 P. 760; State ex rel. Zimmerman v. Euclide, 227 Wis. 279, 278 N.W. 535; Hatchett v. Milner, 44 Ala. 224; Wallace v. Middlebrook, 28 Conn. 464; Williams v. La Valle, 64 Ill. 110.